Citation Nr: 0526292	
Decision Date: 09/23/05    Archive Date: 10/05/05	

DOCKET NO.  01-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana.


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, that determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for a psychiatric 
disorder that had previously been denied.  The veteran, who 
had active service from December 1972 to November 1973, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  

In a decision dated in January 2003, the Board found that the 
veteran had submitted new and material evidence that was 
sufficient to reopen the previously denied claim.  The Board 
then undertook additional development and subsequently 
returned the case to the RO in July 2003 for completion of 
additional development.  That development was accomplished, 
and the case was returned to the Board for appellate review.

Statements and evidence submitted by the veteran appear to 
reflect an intention to file claims for service connection 
for fibromyalgia, fatigue, a skin disorder and Tourette's 
syndrome.  However, these matters have not been prepared for 
appellate review and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An acquired psychiatric disorder, specifically an 
obsessive-compulsive disorder, is shown by clear and 
unmistakable evidence to have existed prior to service and 
was not aggravated during such service. 

3.  Service medical records contain no evidence of 
complaints, treatment of diagnosis of an obsessive-compulsive 
disorder during service.  

4.  The preexisting obsessive-compulsive disorder did not 
chronically worsen or increase in severity during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder characterized as 
obsessive-compulsive disorder, which clear and unmistakably 
existed prior to service, was not aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a letter from the 
VA Appeals Management Center in March 2004 to the veteran 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter satisfied the notification 
requirements of the VCAA by (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate the claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  

While the Board acknowledges that the March 2004 VCAA letter 
was provided to the veteran after the initial unfavorable 
decision in this case, the Board would observe that it was 
provided after the Board reopened the previously denied claim 
by way of the January 2003 decision.  In any event, the 
United States Court of Appeals for Veterans Claims has held 
that in such situations the veteran has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Following 
notice provided by the March 2004 letter the veteran 
submitted additional argument and evidence.  After the RO 
received that evidence, it was subsequently reviewed, and the 
RO continued the denial of the benefit sought, and issued a 
Supplemental Statement of the Case in June 2005.  The Board 
also notes that the veteran and his representative have not 
argued that any possible error or deficiency in the VCAA 
notice has prejudiced him in the adjudication of his claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are VA and private medical records identified 
by the veteran.  In addition, the veteran was afforded a VA 
examination to address the medical question presented in this 
case.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide the veteran's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.  

The veteran essentially contends that he has a psychiatric 
disorder that is related to his period of military service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted in the 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

For purposes of adjudicating claims for service connection, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153.  

Turning to the evidence of record, the veteran's service 
medical records show that during service he was 
psychiatrically and neurologically evaluated for a twitch or 
tic in the area of his neck, beginning in the month following 
his entry into service.  The veteran was eventually 
discharged from service based on a diagnosis of a 
musculoskeletal disorder, of presumably psychogenic origin.  
Beyond that diagnosis, service medical records contain no 
evidence of complaints, treatment or diagnosis of an acquired 
psychiatric disorder.  Following service, a VA examination 
performed in November 1975 concluded with a diagnosis of a 
conversion reaction manifested by a musculoskeletal disorder 
(twitching).  

Subsequently dated private and VA medical records clearly 
demonstrate that the disorder diagnosed during service, and 
following the November 1975 VA examination, was essentially 
Tourette's syndrome.  For example, a September 1978 letter 
from Arthur K. Shapiro, M.D., recounted the veteran's history 
including the fact that symptoms began at age 6 or 7 and that 
he saw both a psychiatrist and a neurologist during service.  
Dr. Shapiro concluded that the age of onset, type, number, 
character and clinical course of the symptoms of the 
veteran's movement disorder were characteristic of Tourette's 
syndrome.  In addition, a November 1978 letter from Donald J. 
Cohen, M.D., noted that the veteran had been seen by 
Dr. Shapiro, who was described as a world-renown expert on 
movement disorders and who had diagnosed the veteran as 
suffering from a neurophysiological disorder of a syndrome of 
chronic multiple tics of Gilles de la Tourette.  Dr. Cohen 
stated that based on his review of the veteran's history and 
his observations the diagnosis appeared tenable.  Neither 
Dr. Shapiro nor Dr. Cohen made any reference to an acquired 
psychiatric disorder.  In addition, a January 1982 statement 
to an attorney from Thomas E. Hansen, M.D., and Anthony 
LaVruzza, M.D., related that the veteran's difficulties were 
attributable to Tourette's syndrome and a personality 
disorder.  Those physicians explained that Tourette's 
syndrome was a complex neuropsychiatric disorder 
characterized by multiple motor tics (which could produce 
pain and increased fatigue due to isometric muscular 
contraction), unusual verbalization ranging from repetition 
of speech to grunting to the abrupt uncontrolled use of 
obscene language, and behavioral problems ranging from 
repetitive touching of body parts to increased 
argumentativeness and poor frustration tolerance with fits of 
anger.  It was also explained that the veteran's other 
difficulty was a personality disorder, characterized as a 
borderline personality disorder and that the signs and 
symptoms which led to that diagnosis overlap with the 
behavioral manifestations of his Tourette's disorder.  

Subsequently dated VA medical records contain various 
psychiatric diagnoses.  For example, a VA outpatient 
treatment record dated in May 1987 diagnosed the veteran as 
having mild depression in addition to Tourette's syndrome.  
More recently, a VA consultation note dated in May 2002 
concluded with an impression that the veteran may be 
experiencing the effects of a chronic affective disorder and 
that the possibility of a bipolar disorder should be 
considered.

In an effort to reconcile the various diagnoses of record and 
obtain an opinion as to any etiological relationship to 
service, the veteran was afforded a VA examination in 
May 2003.  That examination report indicated that the 
veteran's claims file was reviewed.  The examination report 
indicated that the veteran stated that he had been diagnosed 
as having Tourette's syndrome and an obsessive-compulsive 
disorder.  The veteran also reported that he had a history of 
attention deficit hyperactivity disorder, and had experienced 
a number of episodes of severe depression.  The examiner also 
reviewed the veteran's service treatment.  Following the 
examination, the examiner concluded that the veteran had a 
history of attention deficit disorder, Tourette's disorder 
and an obsessive-compulsive disorder.  The examiner indicated 
that the history obtained in the examination indicated that 
these conditions were present prior to the veteran's 
induction into the military and that the claims file review 
supported that impression.  The examiner also stated that 
this was also consistent with the natural history of 
Tourette's disorder and attention deficit hyperactivity 
disorder which are entities that had their onset in 
childhood.  

Based on this record, the Board concludes that service 
connection for an acquired psychiatric disorder is not 
warranted.  In this regard, service medical records contain 
no evidence of complaints, treatment or diagnosis of an 
acquired psychiatric disorder, and the musculoskeletal 
disorder of psychogenic origin diagnosed during service and 
the conversion reaction manifested by a musculoskeletal 
disorder diagnosed following the November 1975 VA examination 
were clearly reflective of the later diagnosed Tourette's 
syndrome.  In addition, statements from Dr. Shapiro, 
Dr. Cohen and the examiner who performed the May 2003 VA 
examination clearly were of the opinion that the Tourette's 
syndrome existed prior to service.  

In any event, the only currently diagnosed acquired 
psychiatric disorder the veteran has is the 
obsessive-compulsive disorder, which the most recent VA 
examination indicated had its onset prior to service.  The 
Board finds that the evidence demonstrates that an 
obsessive-compulsive disorder clearly and unmistakably 
existed prior to service.  The Board also finds that the 
presumption of soundness was effectively rebutted by not only 
the statement from the VA physician in May 2003 that the 
obsessive-compulsive disorder existed prior to service, but 
also by, what the Board believes is clear and unmistakable 
evidence that the preexisting disorder was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.  In this regard, there 
is absolutely no evidence that an obsessive-compulsive 
disorder was treated during service and therefore, in the 
Board's opinion, there is no evidence that there was any 
increase in severity of the underlying disability during 
service.  As such, the presumption of soundness has been 
rebutted and the veteran entered active service with an 
obsessive-compulsive disorder.  See VAOPGCPREC 3-2003 at 9 
(July 16, 2003) (July 16, 2003) ("The relevant legislative 
history of section 1111 indicates that Congress intended the 
VA to bear the burden of showing the absence of aggravation 
in order to rebut the presumption of sound condition.").  

Having concluded that the presumption of soundness was 
rebutted and that the veteran entered active service with an 
obsessive-compulsive disorder, the Board also finds again, 
based on the absence of any complaints, treatment or 
diagnosis of an acquired psychiatric disorder during service, 
particularly an obsessive-compulsive disorder, that the 
preexisting disorder did not increase in severity or 
chronically worsen during service.  In the Board's opinion, 
the absence of treatment, or even relevant complaints 
demonstrates that the disorder did not undergo any increase 
in severity during service.  The Board would also observe 
that an obsessive-compulsive disorder was not documented for 
many years following the veteran's separation from service, 
which further supports the Board's conclusion that the 
preexisting obsessive-compulsive disorder was not aggravated 
during service.  Accordingly, service connection for an 
acquired psychiatric disorder is not established.

The Board would also note that a similar result would be 
indicated with consideration of the attention deficit 
hyperactivity disorder since the VA examiner indicated that 
that disorder also preexisted service, and there is an 
absence of any treatment of the disorder during service.  It 
is not clear that an attention deficit hyperactivity disorder 
is a disorder subject to service connection, since the 
American Psychiatric Association's Diagnostic Criteria 
contained in DSM-IV, classifies that disorder as a disorder 
of infancy, childhood or adolescence.  In any event, given 
the absence of treatment for the disorder during service, the 
Board must conclude that if the disorder is subject to 
service connection, as with the preexisting 
obsessive-compulsive disorder, the presumption of soundness 
has been rebutted by virtue of the statement from the VA 
physician that the disorder preexisted service and the 
absence of treatment during service indicating a lack of 
aggravation of the disorder during service.  Thus, the 
disorder preexisted service, and again, the absence of any 
treatment during service indicates that the disorder did not 
increase in severity during service, so as to warrant service 
connection on the basis of aggravation.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


